Citation Nr: 0936412	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-33 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a prostate biopsy performed by a Department of 
Veterans Affairs medical facility in February 2003.  



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in New Orleans, Louisiana, which denied the Veteran 
compensation under 38 U.S.C.A. § 1151 for acute prostatitis.   

In July 2005, the appeal was remanded by the Board for 
further development.  The Board denied the Veteran's claim in 
January 2006.  The Veteran filed a timely appeal to the Court 
of Appeals for Veterans Claims (Court), which remanded the 
claim to the Board by order dated in April 2007.  Under the 
terms of the order, the Board sought further development, and 
at the request of the Veteran, remanded the claim in February 
2008.  The agency or original jurisdiction continued the 
denial of the claim and the appeal was returned to the Board.  

In July 2008, the Board again denied the claim.  The Veteran 
appealed to the Court again.  In April 2009, the attorneys 
for the Veteran and VA filed a joint motion for remand.  The 
Court granted the motion in May 2009, vacating the Board's 
July 2008 decision and remanding the matter to the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence establishes that the 
Veteran was given antibiotics before his biopsy by VA in 
February 2003.  

2.  The Veteran was notified of the risks involved in the 
February 2003 VA biopsy and gave informed consent.  

3.  The competent medical evidence does not show that the 
proximate cause of the postoperative residuals of a prostate 
biopsy, to include acute prostatitis and E. coli 
bacteremia/septicemia, was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the hospitalization or medical or 
surgical treatment in February 2003.  

4.  The competent medical evidence establishes that the 
proximate cause of the Veteran's February 2003 infection was 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a prostate biopsy, to 
include acute prostatitis and E. coli bacteremia/septicemia, 
claimed to be caused by hospitalization, or medical or 
surgical treatment provided by the VA, are not met. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The April 2009 joint motion for remand asserted that 
treatment records from the February 2003 biopsy performed at 
the Overton Brooks VA Medical Center (VAMC) were not 
associated with the appellant's claims file.  The motion 
requested that, on remand, VA should obtain the treatment 
records for the February 4, 2003 biopsy performed at the 
Overton Brooks VAMC to clarify whether the appellant was 
given antibiotics before his biopsy.  If the treatment 
records indicate that the appellant did not receive 
antibiotics prior to his biopsy, the Board should reconsider 
its findings that there was no showing of negligence or 
similar fault on the part of VA and that VA health care 
providers substantially complied with the requirements of 
38 C.F.R. § 17.32 (informed consent).  

It should be noted that the Overton Brooks VAMC is also known 
as the Shreveport VAMC and that the requested records are 
already in evidence.  In fact, there are several copies of 
the requested records and it would not shed any additional 
light on this case to get another copy of these records.  
Nevertheless, a remand by the Court contemplates a thorough 
review of the case by the Board.  We have done so.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In correspondence dated in July 2003, the RO provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim for benefits under 38 U.S.C.A. 
§ 1151, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The initial notice letter was provided 
before the adjudication of his claim in August 2003.  Since 
the Veteran was adequately notified, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed.  Therefore, the Board may decide the 
appeal without a remand for further notification.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available VA and private 
treatment records referable to the February 2003 biopsy and 
subsequent treatment have been secured.  Specifically, the 
treatment records for the February 4, 2003 biopsy performed 
at the Overton Brooks VAMC, as requested by the April 2009 
joint motion for remand, are in the claims file.  The Veteran 
has been medically evaluated and medical opinions have been 
obtained in conjunction with his claim.  The duty to assist 
has been fulfilled.

Entitlement to Compensation under 38 U.S.C.A. § 1151

The Veteran seeks compensation for residuals of a prostate 
biopsy performed at a VAMC in February 2003.  Such 
compensation is governed under 38 U.S.C.A. § 1151 (West 
2002), which states that benefits shall be awarded for a 
qualifying additional disability as caused by improper VA 
treatment.  

For purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the Veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility.  In determining whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care or 
medical or surgical treatment upon which the claim is based 
to the veteran's condition after such care or treatment.  
38 C.F.R. § 3.361(b).

Referable to causation, the evidence must show that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  In other words, 
merely showing that a veteran received care or treatment and 
that the veteran has an additional disability does not 
establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2)).

VA clinical notes contain a hand written report from the 
urology clinic dated January 22, 2003.  These show the 
Veteran had an elevated PSA (prostate screening antigen) and 
direct examination disclosed a firm area on the left side of 
the prostate.  A biopsy was recommended.  

A typed VA GU (genitourinary) clinic note is dated February 
4, 2003 with the time 10:12 AM.  It shows that the Veteran 
was instructed specific to the biopsy procedure and given a 
handout on prostate ultrasound and biopsy.  A copy of those 
instructions, signed by the Veteran, is in evidence.  It 
states that the Veteran would be given an antibiotic before 
the test with a prescription for an antibiotic to take for a 
couple of days after the test.  

Hand written notes show the Veteran returned to the urology 
clinic on February 4, 2003 for the biopsy.  A consent was 
signed and Cipro (an antibiotic) was given at 10:25 AM.  The 
hand written notes show that the biopsy was performed without 
complications.  Cipro, 500 milligrams, by mouth, twice a day 
was prescribed.  Post procedure instructions were reviewed 
with the patient.  

A consent form for the ultrasound guided needle biopsy of the 
prostate gland is in evidence.  The Veteran was informed that 
the procedure would be to "INSERT AN ULTRASOUND PROBE INTO 
THE RECTUM TO MAKE ULTRASOUND PICTURES OF THE PROSTATE GLAND.  
A NEEDLE WILL BE INSERTED INTO THE PROSTATE TO REMOVE TISSUE 
FOR EXAMINATION."  The risks were listed as, "Infection, 
urinary retention, chills, fever, blood in urine, semen or 
stool."  The Veteran signed consent putting the date and 
time at "2-4-03 1025."  

A typed note shows that the procedure was begun at 10:30 AM 
on February 4, 2003.  It was noted that there was a history 
of elevated PSA and a firm left lateral lobe.  After informed 
consent, the Veteran was place in a left lateral decubitus 
position.  He was anesthetized transrectally.  A ultra sound 
probe was inserted.  10 biopsies were taken.  The Veteran 
experienced no complications.  Estimated blood loss was less 
than 1 cc.  He tolerated the procedure well and left the room 
in stable condition.  He was placed on Cipro 500 mg. by 
mouth, twice a day.  Post procedure instructions were 
reviewed with him.  

VA pharmacy records confirm that Ciprofloxacin was prescribed 
for the Veteran on February 4, 2003.  He was given 8 tablets 
with instructions to take one tablet by mouth twice a day.  
The prescription was repeated on February 13, 2003.   

The pathology report shows the prostate biopsy was positive 
for adenocarcinoma of the prostate.  

Within two days thereafter, the Veteran was hospitalized at a 
private facility for a fever and other symptoms of 
prostatitis.  He was also found positive for E. coli 
bacteria, and was placed on antibiotics.  The discharge 
diagnosis was fever felt secondary to acute prostatitis 
secondary from a prostate biopsy.  

In a March 2004 statement, the private physician who treated 
the Veteran's infection stated that the infection and any 
"temporary disability he had as a result of this bacteremia 
is felt to be directly related to his prostate biopsy."  
Similarly, a letter from an additional treating physician, 
dated in September 2005, confirmed treatment for the same due 
to the prostate biopsy.  The concurrent private treatment 
records confirm these statements.  

The report of a genito-urinary examination conducted by the 
VA in August 2005 shows that the examiner reviewed the claims 
file.  He noted that the Veteran had a history of undergoing 
an ultra-sound guided transrectal needle biopsy of the 
prostate in February 2003 at a VA medical center.  Within 24 
hours, he allegedly developed acute complications requiring 
hospitalization at a local community hospital with acute E. 
coli bacteremia/septicemia, for which he received intravenous 
antibiotic therapy.  Following the episode of E. coli 
secondary to the prostate biopsy, the Veteran had been 
complaining about chronic low back pain and frequent urinary 
incontinence.  The examiner concluded that the E. coli 
septicemia was direct result of the transrectal biopsy.  

Based on this evidence, the Veteran had qualifying additional 
disability under the terms of the governing statute and 
regulation.  Particularly, acute prostatitis and E. coli 
bacteremia/septicemia, were not the result of the Veteran's 
willful misconduct, and the medical opinions establish that 
the disability was caused by medical or surgical treatment in 
a Department facility.  The question, therefore, becomes 
whether there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical treatment.  

The standard by which the issue is judged is whether VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider.  In this case, the 
August 2005 VA opinion noted that the infection might have 
been prevented by better precautionary measures such as pre-
procedural antibiotic prophylaxis; however, he was "unable 
to state with certainty whether the prostate biopsy procedure 
involves malpractice, incompetence, negligence, etc."  

A June 2007 letter from M. W. C., M.D., confirmed that he had 
been treating the Veteran for prostate cancer for 3 years.  
There was no comment as to the February 2003 biopsy or any 
residuals.  

The Board sought further clarification in the form of an 
expert medical opinion.  In October 2007, the Chief of 
Urology of a different VA medical center reviewed the file.  
First, he pointed out that the Veteran's cancer of the 
prostate was not caused by the biopsy, as it was present in 
an advanced state at the time of the biopsy.  He further 
explained that there was no literature which stated that the 
severity of prostate cancer was increased by prostate biopsy 
or its residuals.  Second, the Veteran developed bacteremia 
most likely secondary to the prostate biopsy.  It was unclear 
whether the Veteran had prostatitis or any residual symptoms 
from the biopsy.  

The specialist physician further explained that if the 
Veteran had any residuals, it did not appear to be the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  He specifically 
noted that infection is a known complication, and the Veteran 
acknowledged as much in his signed informed consent form.  

Conclusion

This was a transrectal biopsy, that is it went through the 
rectum to the adjoining prostate.  There is always a 
possibility that some bacteria from the rectum may be carried 
into the prostate.  There is no dispute that the VA biopsy in 
February 2003 resulted in an episode of infection.  This was 
a known risk and the Veteran was so advised prior to the 
biopsy.  

To establish entitlement to benefits under Section 1151, it 
must be shown that there was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  The first part of this is a 
medical question and there is no support for the Veteran's 
position.  While his doctor's have linked the infection of 
February 2003 to the VA biopsy, none of the Veteran's private 
physicians have indicated that VA failed in any way to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  Further, opinions directly 
on point were requested from 2 VA physicians and neither of 
them indicated that there was any failure to exercise due 
diligence in the Veteran's care.  

The Veteran and his wife have submitted statements.  It is 
asserted that the Veteran was rushed into signing the consent 
and that he was not fully informed of the consequences.  That 
is simply not credible.  The notes show that the biopsy was 
recommended on January 22 and performed about 2 weeks later 
on February 4, 2003.  That gave the Veteran plenty of time to 
think about it.  On the day of the biopsy, the appropriate 
notices were signed by the Veteran.  Also, the VA clinical 
notes, by various medical professionals, recorded that these 
matters were fully discussed with the Veteran, that the 
procedure was explained before it was done, that he gave 
informed consent, and that he executed the appropriate 
consent forms.  Further, from a practical stand point there 
was not much to be informed about.  The elevated PSA and firm 
area of the prostate were definite indications of prostate 
cancer.  However, the treatment for prostate cancer is fairly 
draconian, options being surgery, radiation, or hormone 
treatment.  Because of the substantial costs and impact on 
life, doctors do not initiate prostate cancer treatment 
without the cancer being confirmed.  That required a biopsy.  
The alternative was not treating the condition and, if the 
Veteran indeed had cancer, he would die a slow death.  The 
Veteran's choices were clear and straight forward, risk 
infection and the other problems listed on the consent form, 
or risk death, which was probable in light of the elevated 
PSA and firm area of the prostate.  The Veteran had 
sufficient time to consider his options and the biopsy was 
done with his informed consent.  

The VA medical expert opinion pointed out that 2 percent of 
biopsied patients develop infections.  It is unfortunate that 
the Veteran was among those, was acutely ill, and required 
hospitalization for several days.  However, there are no 
current residuals identified by any of the private or VA 
physicians.  On the other hand, the biopsy confirmed the 
presence of prostate cancer, the Veteran began treatment and 
recent reports indicate he is doing well.  

The medical records in this case provide a preponderance of 
evidence showing that the infection of February 2003 was not 
due to any carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part.  
The competent medical evidence shows VA exercised the degree 
of care that would be expected of a reasonable health care 
provider and that care was furnished with the Veteran's 
informed consent.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for a 
residuals of a prostate biopsy, to include acute prostatitis 
and E. coli bacteremia/septicemia, claimed to be caused by 
hospitalization or medical or surgical treatment provided by 
the VA, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


